[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                           OCTOBER 19, 2007
                             No. 06-15498                  THOMAS K. KAHN
                       ________________________                CLERK


                  D. C. Docket No. 04-00063-CV-WSD-1

CAROL DILLAHAY,


                                                   Plaintiff-Appellant,

                                   versus

CITY OF EAST POINT, et al.,

                                                   Defendants,

HOUSING AUTHORITY OF EAST POINT,
HULETT WIDNER,
BARBARA MILLER,
WANDA PERSON,
ED CRUMBLEY, et al.,


                                                   Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (October 19, 2007)
Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

       Plaintiff-appellant Carol Dillihay appeals the district court’s grant of

summary judgment in favor of the defendants-appellees Housing Authority of East

Point (“EPHA”), her former employer, and Michael Kucharzak, a former contract

employee with the EPHA who served as onsite staff for the EPHA and later as the

EPHA’s Interim Executive Director.1 Dillihay sued the EPHA and Kucharzak,

alleging that they discriminated against her because of her race and retaliated

against her for complaining about racial discrimination in the workplace by:

(1) eliminating her accounting position through a reorganization of the workplace;

(2) replacing her former accounting position with a new “Financial Specialist”

position with a college degree qualification which the defendants-appellees

allegedly knew Dillihay did not have; and (3) subsequently hiring two allegedly

unqualified African-American females for the Financial Specialist position.

       Among the problems with Dillihay’s discrimination and retaliation claims



       1
        Dillihay’s complaint also sued Hulett Widner, Barbara Miller, Carrie Wisdom, Wanda
Person, and Ed Crumbley as members of the Board of Commissioners and East Point Mayor
Patsy Jo Hilliard. Dillihay stipulated to a dismissal of her claims against Hilliard after the
conclusion of discovery. Dillihay later filed a motion to dismiss her claims against Widner,
which the district court granted and thus Widner has not appealed. Further, at oral argument,
Dillihay’s counsel stated that Dillihay had abandoned on appeal any claims relating to the
members of the EPHA’s Board of Commissioners. Thus, we affirm as to the members of the
Board without discussion.

                                               2
are the facts that: (1) during the relevant time period, the EPHA was reorganized

and downsized from approximately 25 employees to 9 employees; and (2) after the

reorganization, Dillihay did not apply for the new Financial Specialist position

about which she claims discrimination and retaliation. After review and oral

argument, we conclude that Dillihay’s various arguments on appeal lack merit, and

thus we affirm the district court’s grant of summary judgment in favor of the

EPHA, Kucharzak, and the EPHA’s Board of Commissioners.

      AFFIRMED.




                                          3